      Case 1:20-cv-00687-GLS-DJS Document 7-1 Filed 06/22/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK

Association of Jewish Camp Operators,             )
                                                  )
Samuel Werzberger, MD, FAAP,                      )
                                                  )
Ariela Orkaby, MD, MPH,                           )
                                                  )
Beth Statfeld,                                    )
                                                  )
Gail Zahtz,                                       )
                                                  )
                 Plaintiffs,                      )
                                                  )
       v.                                         )     Case No. 1:20-CV-0687 (GLS-DJS)
                                                  )
Andrew M. Cuomo, Governor of the                  )
State of New York, in his official capacity,      )
                                                  )
                                                  )
                 Defendant.                       )
                                                  )

                                  ORDER TO SHOW CAUSE

       Sharpe, United States District Judge:

       THIS MATTER coming before the Court on the Motion of Plaintiffs for a Temporary

Restraining Order and a Preliminary Injunction and Order to Show Cause why a Temporary

Restraining Order should not issue; and

       THE COURT NOTING that Plaintiffs, which include an association of independent Jewish

summer camps, the members of which want to instill Jewish values and religious practices to Jewish

children this summer, and four individuals of the Jewish faith who wish to send their children to

Jewish overnight camps, allege that Defendant, the Governor of the State of New York, is violating

their constitutional rights by enforcing his executive orders relating to the COVID-19 pandemic.

Plaintiffs specifically allege that Defendant’s enforcement of his in-person gathering and closure
      Case 1:20-cv-00687-GLS-DJS Document 7-1 Filed 06/22/20 Page 2 of 3




restrictions to institute a statewide ban of all Jewish overnight camps this summer violates their free

exercise of religion and due process rights guaranteed by the First and Fourteenth Amendments of

the United States Constitution;

       THE COURT NOTING that Plaintiffs have requested that Defendant and all those acting

in concert with him be temporarily restrained and preliminary and permanently enjoined from

enforcing his executive orders to close all Jewish overnight camps during the summer of 2020;

       THE COURT NOTING that Plaintiffs seek this relief to be effective on or before June

25, 2020, which is the date by which Jewish overnight camps were set to commence;

       THE COURT FINDING that Plaintiffs have provided sufficient reasons why the Court

should employ an expedited procedure under Local Rule 7.1(e) given the immediacy of Plaintiffs’

application.

       IT IS HEREBY ORDERED that Plaintiffs’ application is granted such that the Court will

employ an expedited procedure to hear this matter.

       IT IS FURTHER ORDERED THAT:

      1.   Defendant show cause why a temporary restraining order and preliminary injunction

           should not be issued under Federal Rule of Civil Procedure 65 granting Plaintiffs the

           following relief:

               Restraining Defendant and all those acting in concert with him from
               enforcing his executive orders in a manner that would prohibit all Jewish
               overnight camps in the State of New York from operating this summer.

      2.   Defendant must submit a brief on this issue of no more than 25 pages on or before

           ______________________.

      3.   Plaintiff may submit a brief in reply of no more than 10 pages on or before

           ______________________.




                                                 -2-
     Case 1:20-cv-00687-GLS-DJS Document 7-1 Filed 06/22/20 Page 3 of 3




     4.   The Court shall hold a temporary restraining order and preliminary injunction hearing

          at _______________________________________. The hearing shall be held via

          videoconference. The Court shall provide the necessary link to counsel via email prior

          to hearing.

     5.   If either party wishes to introduce testimony at the hearing, it must provide reasonable

          advance notice to the Court and the other party prior to the hearing.

     6.   Plaintiff must serve a copy of this Order and the papers on which it is based on

          Defendant on or before ___________________________.




Dated:      June ___, 2020
                                                      Gary L. Sharpe
                                                      United States District Judge




                                              -3-
